Citation Nr: 1516827	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  12-15 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 80 percent for a service-connected right hip disability from August 1, 2010.

2.  Entitlement to special monthly compensation (SMC), to include based on the need for regular aid and attendance of another person or any other applicable basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1991 to April 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and November 2011 rating decisions by the Albuquerque, New Mexico Department of Veterans Affairs Regional Office (RO).  In a June 2012 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for February 2015.  However, the Veteran did not appear for the scheduled hearing and did not request that the hearing be rescheduled.  Therefore, the Board considers the request for a hearing to be withdrawn.   

The May 2010 rating decision reduced the Veteran's SMC benefits by finding that he no longer warranted housebound status as the rating for a service-connected right hip disability had been reduced from 100 percent to 80 percent, effective August 1, 2010.  The Board finds that the issue of whether the reduction of the SMC benefits was proper turns on the issue of whether the Veteran is entitled to an increased rating for a service-connected right hip disability.  Therefore, the Board has taken jurisdiction of that issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to SMC based on the need for regular aid and attendance of another person or any other applicable basis is REMANDED to the AOJ.


FINDING OF FACT

As of August 1, 2010, the Veteran's right hip disability rendered him permanently wheelchair bound, resulting in the loss of use of both feet.  


CONCLUSION OF LAW

The criteria for entitlement to a 100 percent rating for a right hip disability due to complete loss of use of the feet, as of August 1, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5110, 5054 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  That does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board finds nothing of record which leads to a conclusion that the evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding an issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Currently, the Veteran's right hip disability is rated 80 percent under Diagnostic Code 5054.  Significantly, the Board notes that there is no 80 percent rating present in the criteria under Diagnostic Code 5054.  38 C.F.R. § 4.71a, Diagnostic Code 5054 (2014).  Therefore, the Board must conclude that the Veteran's current rating for his service-connected right hip disability was assigned through some other Diagnostic Code and the Board will rate the disability accordingly with consideration of all potentially relevant Diagnostic Codes.  

Under Diagnostic Code 5054, for hip replacement, a 100 percent rating is to be assigned for a one-year period following implantation of the prosthesis.  Thereafter a 90 percent rating is warranted with painful motion or weakness such as to require the use of crutches; a 70 percent rating is warranted for markedly severe residual weakness, pain, or limitation of motion; a 50 percent rating is warranted for moderately severe residuals of weakness, pain, or limitation of motion; and 30 percent is the minimum rating for symptomatology of a lesser degree.  38 C.F.R. § 4.71a, Diagnostic Code 5054 (2014).

Additionally, the regulations contain specific criteria for determining whether a disability is equivalent to loss of use of a foot.  Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether such acts as balance, propulsion, and others could be accomplished equally well be an amputation stump with prosthesis.  For example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more, will constitute loss of use of the foot involved; (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63 (2014).  

In the event loss of use of both feet is established, a 100 percent disability rating is warranted, and the rater is direct to assign appropriate SMC benefits.  38 C.F.R. § 4.71a, Diagnostic Code 5110 (2014).

In a July 2008 rating decision, the Veteran was granted a 100 percent rating for a service-connected right hip disability and SMC based on housebound status, as he had independently ratable 60 percent service-connected disability.  That rating was effective January 4, 2008 and resulted from an extended period of hospitalization caused by an infection in the right hip prosthesis.  As a result of that infection, the Veteran's right hip prosthesis was removed and replacement of prosthesis was not possible, leaving the Veteran without a right hip joint and permanently wheelchair bound.  

The May 2010 rating decision currently on appeal, rated the Veteran's service-connected right hip disability following the expiration of temporary 100 percent rating, assigning an 80 percent rating under Diagnostic Code 5054, to be effective August 1, 2010.  As the Veteran was no longer in receipt of a 100 percent disability rating for the service-connected right hip disability, he did not meet the criteria for an award of SMC based on housebound status.  Therefore, the May 2010 rating decision also revised the Veteran's SMC award to include SMC only for loss of use of a creative organ and loss of use of one foot.  

At a November 2009 VA examination, the Veteran was noted to have a flail right hip.  The Board notes that other medical records associated with the claims file indicate that the Veteran had no right hip joint, as his prosthesis had been removed.  The Veteran was noted to only be able to stand for a few minutes and he was not ambulatory without the use of assistive devices, namely the constant use of a motorized scooter.  The examiner noted the Veteran had pain at rest, instability, weakness, and "other" symptoms associated with the right flail right.  The Veteran was noted to have minimal to no active motion in his right hip and his right lower extremity was noted to be shortened and required a 4.5 inch elevated sole and heel to accommodate the shortening.  The Veteran's right hip disability was noted to prevent him from performing chores, shopping, exercise, sports, and bathing.  The right hip disability had significant effects on recreation, traveling, dressing, toileting, grooming, and driving.  The examiner noted that the Veteran required home health assistance for dressing and bathing and a modified vehicle allowed him to drive short distances.  

At a March 2010 VA examination of the Veteran's service-connected kidney disability, it was noted that his service-connected right hip disability necessitated the use of crutches or a wheelchair and that a home health aide did most of his household activities.  

At an October 2011 VA aid and attendance examination, it was noted that the Veteran could not walk without the assistance of another person and that he required the use of a wheelchair or a walker.  The Veteran reported that he fell a lot and would get "charley horses for hours" It was also noted that the Veteran could leave the house and use the handicapped bus by himself or his family or home health aide helped him access his truck.  The examiner noted that the Veteran's functional impairments were permanent and his hip problems severely limited his mobility.  

VA outpatient treatment notes of record document the Veteran's extensive treatment for the service-connected right hip disability and the numerous surgeries that he had undergone over the past several years.  These records clearly show that in early 2008, the Veteran's right hip prosthesis was removed due to infection and after numerous consultations, it was determined that a new prosthesis could not be placed due to the severity of the Veteran's health.  

Also of record is an October 2011 statement from the Veteran's home health aide.  In her statement, she reports that the Veteran was unable to balance, which prevents him from performing tasks like cooking, grocery shopping, and housework.  She also reported that the Veteran was unable to perform personal functions of everyday living, such as bathing and attending to the wants of nature, without assistance for fear of falling.  

The evidence of record shows that while the Veteran may have some limited ability to stand and make transfers, he now requires the constant use of wheelchair or scooter and assistance with transfers.  He is incapable of performing core functions of both of the lower extremities, namely balance and propulsion.  He has reported that he routinely falls and cannot balance or walk on his own.  The criteria of Diagnostic Code 5054 provide for a 90 percent rating after prosthesis with painful motion or weakness requiring the use of crutches, and the Veteran would meet those criteria.  However, the Board finds that the Veteran's disability which requires the use of a scooter or wheelchair and results in flail hip is more severe than the criteria for a 90 percent rating.  Flail joint of hip itself would warrant the 80 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5254 (2014).  However, the resulting disability in this Veteran with failed prosthetic is beyond that as he not able to balance or propel himself using either foot because of the severity of the right hip disability.

Accordingly, the concludes that the loss of use of both feet is shown and a 100 percent disability rating is warranted for the Veteran's service-connected right hip disability beginning August 1, 2010.  38 C.F.R. § 4.71a, Code 5110 (2014).


ORDER

A 100 percent rating for service connected right hip disability resulting in loss of use of both feet is granted.





REMAND

The Board finds that additional development is needed before the Veteran's remaining claim on appeal is decided.  As the Board has found that the Veteran has loss of use of both feet due to the service-connected right hip disability, the RO must determine what level of SMC the Veteran is now entitled to.  Specifically, a determination must be made as to where the loss of use occurs for each lower extremity, to specifically include the level of loss of use of the right lower extremity, as that determination has bearing on what level of SMC is warranted.  The Board notes that as the Veteran does not have a right hip joint, which should be considered in determining the level of loss of use of that extremity.  However, a determination must also be made with regard to the Veteran's left lower extremity prior to a final SMC award being made.

Accordingly, the case is REMANDED for the following action:

1.  Determine at what level the Veteran has loss of use of each lower extremity; buttocks, knee, or foot.  Conduct any necessary development, to include a VA examination if warranted.

2.  Then, readjudicate the issue on appeal of entitlement to SMC based on the need for aid and attendance or any other applicable SMC criteria.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


